260 Ga. 408 (1990)
396 S.E.2d 228
IN THE MATTER OF CHARLES A. LANFORD, JR. SUPREME COURT DISCIPLINARY NO. 799
Supreme Court of Georgia.
Decided September 27, 1990.
William P. Smith III, General Counsel State Bar, E. Duane Cooper, Assistant General Counsel State Bar, for State Bar of Georgia.
*409 Jeffery M. Smith, for Lanford.
PER CURIAM.
Charles A. Lanford, Jr. was indicted in the Superior Court of Bibb County for five counts of the felony of obtaining drugs by fraudulent means. He pleaded guilty to the indictment, was sentenced, and filed a petition for voluntary discipline in the form of suspension from the practice of law for 12 months, admitting that his conviction constituted a violation of Standard 66 of Bar Rule 4-102 (d).
The State Bar of Georgia has stated that because of the unusual mitigating circumstances in this matter, it has no objection to the discipline requested. Those circumstances, as found by the Special Master, are that Lanford became addicted to a prescription drug while using it pursuant to medical direction after an injury; that he has admitted his addiction and sought treatment; that he voluntarily withdrew from the practice of law when he was initially charged with the drug offenses; that he obtained prescriptions under the name of his father, a physician, without his father's knowledge; that no client or third party suffered any harm or injury as a result of his addiction; and that there is no record of any previous disciplinary action or criminal prosecution against Lanford.
The Special Master found those circumstances sufficient to mitigate the imposition of disbarment, the usual sanction for a violation of Standard 66, and found, accordingly, that suspension for 12 months from the practice of law would be an appropriate discipline in this case. We agree and, pursuant to Bar Rule 4-106 (e), order that Lanford be suspended from the practice of law for a period of 12 months.
All the Justices concur, except Weltner, J., not participating.